 78DECISIONSOF NATIONALLABOR RELATIONS BOARDNecessarily,their constitutions reflect this basic purpose.In a sense,virtuallyall union rules affect a union member's employment.But the Board has not been empowered by Congress to police a union de-cision that a member is or is not in good standing or to pass judgment on thepenalties a union may impose on a member so long as the penalty does notimpair the member's status as an employee.Our dissenting colleague's viewshould require the Board to sit in judgment on union standards of conduct foritsmembers even though such standards are not enforced by threats affectingthemember's job tenure or job opportunities.Whether or not the Union'srule in this case is desirable or equitable is a matter we need not and do notdecide.It is sufficient, in our view, that the Union deliberately restricted theenforcement of its rule to an area involving the status of a member as amemberrather than as anemployee.I find, in short,that the General Counsel has failed to demonstrate by a pre-pondei ance of the evidence that(1)Respondents restrained or coerced employeesin the exercise of their rights guaranteed in Section 7 within the meaning of Section8(b)(1)(A),and (2)assuming,without finding,that such restraint or coercionexisted,that they were not protected in their right to prescribe their own internalrules.Upon the basis of the foregoing factual findings and conclusions,I come to thefollowing:CONCLUSIONS OF LAW1.Respondent 248 and Respondent 401 are labor organizations within the mean-ing of Section2(5) of the Act2.The Employerisan employer engaged in commercewithinthemeaning ofSection2(6) and (7) of the Act.3.NeitherRespondent 248 nor Respondent 401 has engaged in or is engaging inunfair labor practices within the meaning of Section 8(b)(1)(A) andSection 2(6Jand (7)of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, andupon the entire record of the case,I recommend that the amended complaint bedismissed in its entirety.Operative Plasterers'and Cement Masons' International Asso-ciation of United States and Canada Local526,AFL-CIO;International Union of Operating Engineers,Local66,AFL-CIO; Bricklayers,Masons and Plasterers'International Unionof America,Bricklayers,Masons and Cement Finishers LocalNo. 62,AFL-CIO;International Hod Carriers',Building andCommon Laborers'Union of America, Local No. 323,AFL-CIO;United Association of Journeymen and Apprentices of the,Plumbing and Pipe Fitting Industry of the United States andCanada,LocalUnionNo. 356, AFL-CIO;United Brotherhoodof Carpenters and Joiners of America,Local500,AFL-CIO;Building and Construction Trades Council of Butler andButler County,PennsylvaniaandNational Storage Company,Inc., andWalters& Haas,Inc.Cases Nos. 6-CD-153 and 6-CD-154-1, 2, 3, 4, 5, 7, and 8.October 23, 1964DECISION AND ORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the Act followingcharges filed by National Storage Company,Inc., andWalters &149 NLRB No. 11. OPERATIVEPLASTERERS',ETC., LOCAL 52679Haas, Inc. (herein referred to as National and Walters respectively),alleging that Operative Plasterers'and Cement Masons' InternationalAssociation of U.S.and Canada,Local 526, AFL-CIO; InternationalUnion of OperatingEngineers,Local 66, AFL-CIO; Bricklayers,Masons and Plasterers'International Union of America,Bricklayers,Masons and Cement,Finishers Local No. 62, AFL-CIO; Interna-tionalHod Carriers',Building and Common Laborers'Union ofAmerica, Local No. 323,AFL-CIO;United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry oftheUnited States and Canada,Local Union No. 356,AFL-CIO;UnitedBrotherhood of Carpenters and Joiners of America, Local500, AFL-CIO; and Building and Construction Trades Council ofButler and Butler County, Pennsylvania(herein called Cement Ma-sons,Engineers,Bricklayers,Hod Carriers,Plumbers, Carpenters,and the Council,respectively),had induced or encouraged individualsemployed by Bell Telephone Company of Pennsylvania as well asemployees of National and Walters and other persons engaged incommerce or in an industry affecting commerce,to engage in a strikeor a refusal in the course of their employment to use, manufacture,process,transport,or otherwise handle or work on any goods, articles,materials, or commodities or to perform services,and threatened,coerced,and restrained the Bell Telephone Company, National, Wal-ters, and other persons engaged in commerce or in an industry affect-ing commerce,where an object thereof is to force or require Waltersto assign the work of excavation,scaling, drainage,and installationof sanitary sewers, concrete and roadway construction,installation ofelectrical lines, and installation of water supply systems to employeeswho are members of or who are represented by the Respondentsrather than to employees who are members of or represented by As-sociatedTrades and Cra fts.A duly scheduled hearing was held be-fore Hearing Officer Francis J. Surprenant,on November 13 and 14,1963.All parties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. The rulings of the Hear-ing Officer made at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connectionwith thiscase to a three-menmber panel [Members Fanning, Brown,and Jenkins].Upon the cut ire record,the Board makes the following findings :1.National is a Pennsylvania corporationengagedin the under-ground storage of records and various supplies and materials.Dur-ing thepast 12-month period,it has received in excess of $100,000 forthe rental of space, $25,000 of which was received from employers di- 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectly engaged in commerce.During this same period, $50,000 worthof services was derived from companies directly engaged in com-merce. In addition, much of the space is rented to the United StatesGovernment for the storage of records.The testimony also shows that Walters is a Pennsylvania contrac-tor that has performed services in excess of $50,000 for other com-panies which are directly engaged in interstate commerce.Accord-ingly, we find that the Employersare engagedin commerce withinthe meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.'-2.The record shows that Associated Trades and Crafts exists inwhole or in part for the purpose of collective bargaining and that itadmits to membership employees of Walters, as well as employees ofother employers in the same area. In addition, the parties stipulatedthat the various Respondents are labor organizations within themeaning of the Act.Accordingly, we find that Associated Tradesand Crafts and the various Respondents herein are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The dispute :FactsNational is engaged in storing materials and records of variousnatures in an underground facility located in Butler County, Penn-sylvania.During 1963 National secured a contract for storage of cer-tainmedical supplies which required extensive construction work.Walters obtained the contract to perform the necessary structuralchanges, subcontracting the actual work to Underground.Commencing sometime in July 1963, the Unions, individually andcollectively through the Council, made several contacts with Nationaland Walters.Their admitted purpose was to have the employer do-ing the construction work enter into a contractual relationship withthe Unions. In each instance, the business agents of the various localssought to have either National or Walters sign contracts covering em-ployees that would normally fall within their respective jurisdic-tions.2Not having achieved any success, the Unions, through Can-zian, business agent for the Cement Masons, told Walters by tele-phone that since no progress had been made, forceful action would1Walters, to carry on the actual construction work, formed a new corporation,Under-ground Contractors,Inc. (herein called Underground).Ownership of Underground washeld by the officers and stockholders of Walters.2In addition,Walters testified that on two separate occasions,the business agents of theBricklayers and the Laborers stated that they would like to have some of their memberson the job. OPERATIVE PLASTERERS', ETC., LOCAL 52681have to be taken. Thereafter, on September 30, 1963, pickets showedup at the worksite and continued picketing until October 24, 1963.The picket signs read "Walters and Haas is Not in Signed Agree-ment with AFL-CIO," with a similar text relating to National onanother sign.The picketing caused some deliveries not to be madeand a Bell Telephone employee refused to cross the picket line to dorepair work.Contention of the PartiesNational,Walters, and Associated Trades and Crafts contend thatthe Unions picketed the construction work at National's storage fa-cility for the express purpose of securing work assignments for theirmembers.The Unions argue,on the other hand, that no jurisdic-tional dispute exists, that they onlysought tohave Walters enter intocontracts with the various Locals,and that their picketing was di-rected solely toward this goal of recognition.Applicability of the StatuteWe are of the opinion that the record in its entirety does not estab-lish that a jurisdictional dispute exists in this proceeding.We ac-cordingly find that there is no dispute herein which is cognizableunder Section10 (k) of the Act.The record shows that neither the Council nor the Locals acting asa group demanded or sought the assignment of work to their mem-bers rather than to the employees currently working on the job. It isclear from the testimony of all of the witnesses that the goal soughtby the Council and the Locals was recognition and collective bargain-ing.Even the picket signs, which were totally silent as to any in-ducement to strike on behalf of work assignments,supports thisconclusion.We are also of the opinion that the individual requests of theBricklayers and the Laborers that some of their members be put towork did not give rise to a jurisdictional dispute within the meaningof Section 8 (b) (4) (D)of the Act. The record is devoid of any evi-dence that would indicate that these demands were in any way com-municated to any employees so as to constitute an inducement tostrike or withhold their services within the meaning of Section 8 (b)(4) (i) (D). At the same time,the record also fails to show that thesedemands were accompanied by any threats or any words or deeds thatwould constitute restraint or coercion within the meaning of 8(b) (4)(ii) (D), or that the two Locals thereafter renewed their demands orattempted in any way to tie their demands to the picketing thereafter770-076-65-vol. 149-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommenced and carried on by the Council. In the absence of any evi-dence to show that the Council was aware of these individual requestsby the Bricklayers and the Laborers, or during the course of thepicketing adopted or ratified these requests as a goal to be achievedthrough the picketing, we likewise are of the opinion that the desiresof the two Locals cannot be imputed or assessed against the Councilwhich was conducting the picketing.Based on the entire record, wefind that the facts herein do not present a jurisdictional dispute with-in the purview of Sections 8(b) (4) (D) and 10(k) of the Act.Weshall therefore quash the notice of hearing.[The Board quashed the notice of hearing.]The Columbus Building and Construction Trades Council, AFL-CIOandMerchandise Properties, Inc.Operative Plasterers'and Cement Masons'International Asso-ciation of the United States and Canada,Local No. 49, AFL-CIOandMerchandise Properties, Inc.International Association of Bridge,Structural and OrnamentalIronWorkers,LocalNo. 172, AFL-CIOandMerchandiseProperties, Inc.United Brotherhood of Carpenters and Joiners of America, LocalUnion No. 200,AFL-CIOandMerchandise Properties, Inc.International Brotherhood of Electrical Workers, Local UnionNo. 683,AFL-CIOandMerchandise Properties,Inc.CasesNos. 9-CC-337-1, 9-CC-337-3, 9-CC-337-4, 9-CC-337-5, and9-CC-337-6.October 23, 1964DECISION AND ORDEROn March 10, 1964, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.He further found that the Respondents had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent and the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.149 NLRB No. 13.